DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 10/07/2021 has been entered. Claims 1-4, 6, 8-15, and 21-24 are pending. Claims 5, 7, 16-20 are canceled. Claim 10 is withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-9, 11-15, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al., (WO2014104759A1, relied upon English language equivalent EP2940761A1), hereinafter Youn, in view of Sun et al., (US20170092935A1, filed 09/14/2016), hereinafter Sun.
Regarding Claims 1-3, Youn discloses a lithium secondary battery (Youn [0001]) comprising a cathode formed from a cathode active material including a mixture of a particle P1 (Youn [0006]) which is taken as a first cathode active material particle, and a particle P2 (Youn [0006]) which is taken as a second cathode active material particle, and further discloses a suitable cathode particle “Preparation Example 5” where the first cathode active material particle (P1) includes a material according to the following formula Lia1M1x1M2y1M3z1M4wO2+δ where M1, M2, and M3 may be selected from Ni, Co, Mn and combinations thereof (Youn [0006]-[0007]), which the skilled artisan understands is an example of a lithium metal oxide, including a continuous concentration gradient in at least one region between a central portion and a surface portion as exemplified by Youn [0045] where the particle has a core portion with a concentration gradient, which the skilled artisan takes as at least one region having a 
It would have been obvious to select a combination of the suitable particle configurations disclosed by Youn, such as the first particle having a concentration gradient layer as in Preparation Example 5, and the second particle having a uniform concentration as in Preparation Example 6, as the skilled artisan would have a reasonable expectation that the resulting cathode active material would have improved tap density and electrode density while maintaining the C-rate within a desired range because the two particles have different particle size, and one has a concentration gradient.
Furthermore, Youn discloses Preparation Example 5, wherein the cathode active material having the concentration gradient (first cathode active material) is in the form of a core-shell structure (Youn a1M1x1M2y1M3z1M4wO2+δ where M1, M2, and M3 may be selected from Ni, Co, Mn and combinations thereof (Youn [0006]-[0007]) and that a continuous gradient (not an abrupt change in concentration) can increase thermal stability (Youn [0008]). However, Youn does not explicitly disclose an example wherein a nickel concentration at any point of the first cathode active material is higher than that of the second cathode active material particle. 
In the same field of endeavor as it pertains to a positive active material including a concentration gradient for a lithium secondary battery (Sun [0005]), Sun teaches a very similar cathode active material according to the following formula, Lia1M1x1M2y1M3z1M4wO2+δ, (Sun [0027]) and teaches an embodiment where the Co concentration is constant from the core to the surface, the Ni is decreased continuously in a direction from the central portion to the surface portion in the at least one region between the central portion and the surface portion, reading on Claim 1, and the Mn is increased continuously in a direction from the central portion to the surface in the at least one region (Sun [0328]) thus further reading on Claims 2 and 3, because the Nickel is decreasing, the Manganese is increasing, and Cobalt is constant from a central portion to the surface. Sun further teaches where the molar ratio at the core is 90:10 Ni:Co and 65:10:25 Ni:Co:Mn at the surface (Sun [0328]), which reads on “wherein a nickel concentration or a nickel molar ratio at any point of the first cathode active material particle is higher than that of the second cathode active material particle,” since the second cathode active material has a constant nickel concentration of 60%, and 65% and 90% nickel concentration of the first 
It would have been obvious to one having ordinary skill to replace the first cathode active material particle disclosed by Youn with the cathode active material particle taught by Sun, as such a replacement would have involved simple substitution of one known lithium metal oxide active material particle with a concentration gradient for another, and the skilled artisan would have a reasonable expectation that the resulting active material would have still been able to store and release lithium ions. Furthermore, the specific embodiment taught by Sun with higher nickel at the core and lower nickel at the surface with a constant cobalt composition can balance capacity, thermostability, and cost.
Youn does not explicitly disclose an anode; and a separator interposed between the cathode and the anode, rather it more directed to the cathode active material (Youn [0001]) than the overall battery and is not particularly limited to other components common to batteries.
Sun further teaches the lithium battery may include a cathode, and anode, and a separator existing between thereof (Sun [0250]). In addition to the cathode, these are also components common in lithium secondary batteries, and the skilled artisan would appreciate that in order to make a complete battery using the cathode active material disclosed by Youn, a suitable anode and a separator to separate the electrodes and prevent short circuiting known in the art may be selected.
The lithium secondary battery disclosed by Youn would necessarily and inherently possesses an anode and a separator in between in order to prevent the two electrodes from short circuiting. However, if it is found that the anode and separator are not necessarily in the lithium secondary battery disclosed by Youn, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an anode and a separator in between, as taught by Sun, to the cathode disclosed by Youn, as the skilled artisan would have had a reasonable expectation that the resulting lithium secondary battery would be able to store and release energy.
While Youn gives the example of the particle size of Preparation Example 6 as being 5 µm (Youn [0046]), this is by way of example only, as long as the particle sizes of the first and second active materials are different (Youn [0009]).
Youn further discloses wherein the particle size diameter of either the first or second particle may range from 2 to 20 µm (Youn [0009]), encompassing the claimed range of the first cathode active material particle average diameter is in a range of 3 to 15 and the second cathode active material particle average diameter is in a range of 7 µm to 15 µm. Youn further discloses that the particles having the large particle size and uniform metal concentration may allow the cathode active material to have an overall high output property, and the particle having the small particle size and core and surface with different compositions (i.e. gradient portion) may allow the cathode active material to have improved thermal stability (Youn [0010]).
It would have been obvious to one having ordinary skill in the art to optimize particle size, such that it falls within the claimed range, in order to balance good output from the second active material uniform concentration particles and thermal stability of the first active material particles with the concentration gradient, while obtaining a desired thermal stability and tap density.
Youn further discloses wherein particle P1 may be contained to have a weight percent of 5 to 95 with respect to total weight of an active material (Youn [0009]) which the skilled artisan takes as a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the blending ratio of the first and second active material particles such that it falls within the claimed range in order to balance thermal stability and capacity. See MPEP 2144.05(II), since the prior art encompasses the claimed range and further provides support for optimizing certain results by adjusting the relative amounts of each component, that is, blending weight ratio is a result-effective variable. 
Regarding Claims 4 and 6, Youn discloses all of the claim limitations as set forth above. Sun further teaches the first cathode active material particle having a core concentration of 90:10 Ni:Co and 65:10:25 Ni:Co:Mn at the surface (Sun [0328]) which corresponds to an overall average composition according the claimed formula LixM1aM2bM3cOy [Chemical Formula 1] as LiNi0.775Mn0.125Co0.10O2 where M1 is Ni, M2 is Mn, and M3 is Co, x=1, which falls within the claimed range of 0<x≤1.1, y=2, which falls within the claimed range of 2≤y≤2.02, a=0.775, which falls within the claimed ranges of 0.6≤a≤0.95, (Claim 4) and 0.7≤a≤0.9 (Claim 6), b=0.125, and c=0.10, which falls within the claimed ranges of 0<c<1 (Claim 4) and further b+c=0.225, falling within the claimed ranges of 0.05≤b+c≤0.4 (Claim 4) and 0.1≤b+c≤0.3 (Claim 6), thus meeting the all of the limitations of Claims 4 and 6. 
Regarding Claim 8
Regarding Claims 9 and 21, Youn discloses all of the claim limitations as set forth above. Sun teaches the first cathode active material particle including a Co concentration constant from the core to the surface, the Ni is decreased, and the Mn is increased (Sun [0328]) and further teaches another embodiment where a concentration gradient portion may be disposed between concentration maintained portions (Sun [0388] and Figs. 72 and 73a), thus reading on Claim 21, since the surface portion includes a constant concentration region, and wherein the skilled artisan takes this as a concentration gradient layer formed between the central portion and the surface portion. Furthermore, the concentration gradient layer has a continuous concentration gradient (Sun Fig. 73A “110”) and wherein the central portion (Sun Figs. 72 and 73A “120a”) and the surface portion (Sun Figs. 72 and 73A “120b”) have different concentration compositions from each other through the concentration gradient layer (Sun Fig. 73A, concentration of first metal is higher at the center than the surface), thus reading on Claim 9.
It would have been obvious to one having ordinary skill in the art to arrange the first cathode active material particle disclosed by Modified Youn with another suitable cathode active gradient arrangement disclosed by Sun, such as one with a concentration gradient layer where the central portion and the surface portion each have a constant concentration composition different from each other through the gradient layer, as such a replacement would have involved simple substitution of one known lithium metal oxide active material particle with a concentration gradient for another, and the skilled artisan would have a reasonable expectation that the resulting active material would have still been able to store and release lithium ions.
Regarding Claims 11 and 13, Youn discloses all of the claim limitations as set forth above. Youn further teaches wherein the second cathode active material particle (P2) includes a lithium metal oxide according to the formula described above, and in this instance, a molar ratio of 60:20:20 of Ni:Co:Mn (Youn [0046]), thus reading the second cathode active material having a concentration or a molar ratio Claim 13 because a molar ratio of Ni is greater than a sum of molar ratio Mn and Co in the second cathode active material particle, because 60>20+20. 
Sun teaches the first cathode active material particle which has a core concentration of 90:10 Ni:Co and a surface concentration of 65:10:25 Ni:Co:Mn at the surface (Sun [0328]), thus reading on the limitation of Claim 11, the first cathode active material having a concentration or a molar ratio of Ni is greater than that of each Mn and Co because 90>0 and 90>10 at the core and 65>25 and 65>10 at the surface; and further reads on Claim 13 because a molar ratio of Ni is greater than a sum of molar ratio Mn and Co in the first cathode active material particle since 90>(10+0) and 65>(25+10).
Regarding Claim 12, Youn discloses all of the claim limitations as set forth above. Youn further discloses where the second cathode active material particle (P2) includes a lithium metal oxide in a molar ratio of 60:20:20 of Ni:Co:Mn (Youn [0046]), reading on wherein an amount of manganese and an amount of cobalt are equal in the second cathode active material particle, as they are both 20%. 
Sun teaches the first cathode active material particle which has a core concentration of 90:10 Ni:Co and a surface concentration of 65:10:25 Ni:Co:Mn at the surface (Sun [0328]), where the cobalt concentration stays the same (at 10%) and the manganese concentration increases from 0% to 25% in a continuous gradient, thus at least one point must also have a 10% Mn concentration, reading on the claim limitation of wherein a concentration of Mn and a concentration of Co are the same in the first cathode active material particle.
Regarding Claims 14 and 15, Youn discloses all of the claim limitations as set forth above. Youn further discloses wherein the second active material particle according to the following formula Lia1M1x1M2y1M3z1M4wO2+δ where M1, M2, and M3 may be selected from Ni, Co, Mn (Youn [0006]-[0007]), and in “Preparation Example 6” wherein the second cathode active material particle (P2) includes a lithium metal oxide according to the formula described above, and in this instance, a molar 0.6Mn0.2Co0.2O2, which in the claimed LixM1’aM2’bM3’cOy [Chemical Formula 2] corresponds to M1’=Ni, M2’=Mn, M3’=Co, respectively, x=1, falling within the claimed range of 0<x≤1.1 (Claim 14), y=2, falling within 2≤y≤2.02 (Claim 14), a=0.6, falling within the claimed range of 0.58≤a≤0.62 (Claim 14) and 0.59≤a≤0.61 (Claim 15), b=0.2, falling within the claimed range of 0.18≤b≤0.22 (Claim 14) and 0.19≤b≤0.21 (Claim 15), and c=0.2, falling within the claimed range of 0.18≤c≤0.22 (Claim 14) and 0.19≤c≤0.21 (Claim 15).
Regarding Claim 22, Youn discloses all of the claim limitations as set forth above. Youn further discloses wherein the first or second cathode active material particles P1 and P2 following the formula Lia1M1x1M2y1M3z1M4wO2+δ where M1, M2, and M3 may be selected from Ni, Co, Mn and combinations thereof (Youn [0006]-[0007]) may also include M4 which may be selected from a list of suitable components including Al, Ti, Ba, Zr, B, and Mg (Youn [0007]) which is taken as a dopant, thus reading on the claim. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add one of Al, Ti, Ba, Zr, B, or Mg to the first or second cathode active material particles as a dopant to the lithium transition metal composite oxide as taught by Youn. Furthermore, the skilled artisan would have a reasonable expectation that the resulting active material particle would still be able to store and release energy.
Regarding Claim 24, Youn discloses a lithium secondary battery (Youn [0001]) comprising a cathode formed from a cathode active material including a mixture of a particle P1 (Youn [0006]) which is taken as a first cathode active material particle, and a particle P2 (Youn [0006]) which is taken as a second cathode active material particle, and further discloses a suitable cathode particle “Preparation Example 5” where the first cathode active material particle (P1) includes a material according to the following formula Lia1M1x1M2y1M3z1M4wO2+δ where M1, M2, and M3 may be selected from Ni, Co, Mn 
It would have been obvious to select a combination of the suitable particle configurations disclosed by Youn, such as the first particle having a concentration gradient layer as in Preparation Example 5, and the second particle having a uniform concentration as in Preparation Example 6, as the skilled artisan would have a reasonable expectation that the resulting cathode active material would 
Furthermore, Youn discloses Preparation Example 5, wherein the cathode active material having the concentration gradient (first cathode active material) is in the form of a core-shell structure (Youn [0045]). In this case, the core region of the first active material has a concentration of 80:05:15 Ni:Co:Mn (Youn [0045]), and 80% is greater than the concentration of nickel of 60% in Preparation Example 6 (Youn [0046]), thus reading on wherein a nickel concentration or a nickel molar ratio of the second cathode active material particle is less than that of the first cathode active material particle. Youn discloses where the first particle has a first metal decreasing from the central portion to the surface (nickel) and a second metal increasing between the central portion and the surface (manganese). Youn discloses the active material follows the formula Lia1M1x1M2y1M3z1M4wO2+δ where M1, M2, and M3 may be selected from Ni, Co, Mn and combinations thereof (Youn [0006]-[0007]) and that a continuous gradient (not an abrupt change in concentration) can increase thermal stability (Youn [0008]). However, Youn does not explicitly disclose an example wherein a nickel concentration at any point of the first cathode active material is higher than that of the second cathode active material particle. 
In the same field of endeavor as it pertains to a positive active material including a concentration gradient for a lithium secondary battery (Sun [0005]), Sun teaches a very similar cathode active material according to the following formula, Lia1M1x1M2y1M3z1M4wO2+δ, (Sun [0027]) and teaches an embodiment where the Co concentration is constant from the core to the surface, the Ni is constantly decreased in a direction from the central portion to the surface portion in the at least one region between the central portion and the surface portion, and the Mn is increased (Sun [0328]). Sun further teaches where the molar ratio at the core is 90:10 Ni:Co and 65:10:25 Ni:Co:Mn at the surface (Sun [0328]), which reads on “wherein a nickel concentration or a nickel molar ratio at any point of the first cathode active material particle is higher than that of the second cathode active material particle,” 
It would have been obvious to one having ordinary skill to replace the first cathode active material particle disclosed by Youn with the cathode active material particle taught by Sun, as such a replacement would have involved simple substitution of one known lithium metal oxide active material particle with a concentration gradient for another, and the skilled artisan would have a reasonable expectation that the resulting active material would have still been able to store and release lithium ions. Furthermore, the specific embodiment taught by Sun with higher nickel at the core and lower nickel at the surface with a constant cobalt composition can balance capacity, thermostability, and cost.
Youn does not explicitly disclose an anode; and a separator interposed between the cathode and the anode, rather it more directed to the cathode active material (Youn [0001]) than the overall battery and is not particularly limited to other components common to batteries.
Sun further teaches the lithium battery may include a cathode, and anode, and a separator existing between thereof (Sun [0250]). In addition to the cathode, these are also components common in lithium secondary batteries, and the skilled artisan would appreciate that in order to make a complete 
The lithium secondary battery disclosed by Youn would necessarily and inherently possesses an anode and a separator in between in order to prevent the two electrodes from short circuiting. However, if it is found that the anode and separator are not necessarily in the lithium secondary battery disclosed by Youn, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an anode and a separator in between, as taught by Sun, to the cathode disclosed by Youn, as the skilled artisan would have had a reasonable expectation that the resulting lithium secondary battery would be able to store and release energy. 
Youn further discloses the particle size of Preparation Example 6 (second cathode active material particle) as being 5 µm (Youn [0046]), falling within the claimed range of the second cathode active material particle having an average diameter of 3 µm or more and less than 7 µm. Additionally, Youn discloses that Preparation Example 5 (first cathode active material particle) has a particle size ranging from 11 to 14 µm (Youn [0045]) falling within the claimed range of the first cathode active material having an average diameter in a range from 3 to 15 µm.
Youn further discloses wherein particle P1 may be contained to have a weight percent of 5 to 95 with respect to total weight of an active material (Youn [0009]) which the skilled artisan takes as a blending weight ratio of the first cathode active material particle and the second cathode active material particle is in a range of 5:95 and 95:5, encompassing the claimed range of 4:6 and 1:9. Youn discloses the particle with uniform concentration (second particle) can improve the capacity while the particles having a concentration gradient (first particle) can improve the thermal stability (Youn [0010]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the blending ratio of the first and second active material particles such that it falls within the claimed range in order to balance thermal stability and capacity. See MPEP 2144.05(II), since . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al., (WO2014104759A1, relied upon English language equivalent EP2940761A1 included in office action dated 09/05/2019), hereinafter Youn, in view of Sun et al., (US20170092935A1, filed 09/14/2016), hereinafter Sun, as applied to claim 1 above, and further in view of Kwon et al., (KR20160129764A, see also English equivalent US20180108940A1 for citations) hereinafter Kwon.
Regarding Claim 23, Youn discloses all of the claim limitations as set forth above. However, Youn is silent with regards to wherein the first active material particle includes a primary particle having a rod-type shape. Sun is silent regarding the first active material particle including a primary particle having a rod-type shape.
In a similar field of endeavor as it pertains to a lithium transition metal composite oxide positive electrode active material (Kwon [0004]) having a concentration gradient (Kwon [0007]) where the positive electrode primary particle is in a rod shape (Kwon [0035]). This allows, once aggregated, improved structural stability of the active material, leading to improved battery performance (Kwon [0035]).
It would have been obvious to one of ordinary skill in the art to arrange the primary particles of Youn in a rod-type shape as taught by Kwon, in order to improve the structural stability of the active material once aggregated.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that the radius of the first cathode active material used in the instant examples (CAM10a) was 4.8 µm giving a diameter of 9.6 µm, falling within the claimed range of amended claim 1, and support for the claimed blending ratio and second cathode active material particles ranges shown in Tables 3-6 annotated in the remarks.
The Examiner submits that data for only one particle diameter of the exemplary first cathode material CAM10a is shown in the data. As such, it is not possible to determine the criticality of the claimed first particle diameter range’s impact on the results. It is not entirely clear which of the limitations drives this result, or that the ranges as claimed give unexpected results over the entire scope of the claim. The data is not commensurate in scope with the claim, since the examples given do not encompass the whole scope of the claim. 
Applicant argues that the prior art blending ratio is too wide and adjusting the D50 and blending ratio of the first and second cathode active material particles has an impact on penetration stability of the resulting battery.
However, it is not clear that the combination of claim limitations yields unexpected results so as to overcome the showing of obviousness in view of the prior art, as the prior arts examples and general teachings give overlapping and/or encompassing ranges for a similar benefit of improving thermal stability. Further, the benefit of each the first and second cathode active material is addressed by Youn, and one of ordinary skill in the art would have motivation to optimize the blending ratio of each component based on their desired results. Youn discloses the particle with uniform concentration (second particle) can improve the capacity while the particles having a concentration gradient (first particle) can improve the thermal stability (Youn [0010]), which is similar to the applicant’s claimed benefit of improved penetration stability.
Applicant argues that Youn’s inventive concept was to improve tap density by using active material particles having different particle diameters and was not aware of the penetration stability 
The Examiner submits that Youn does address including both an active material particle having a concentration gradient and one having a constant concentration. Youn does not explicitly teach the Ni having a concentration gradient however this is known in the art as shown by Sun. While Youn does teach improving tap density by having different particle sizes, it also recognizes thermal stability (similar to applicant’s alleged penetration stability) can be improved with the particle having a concentration gradient (Youn [0010]). Applicant is reminded that the motivation does not need to be the same as the instant application in order to show obviousness. It is also noted that the applicant notes there are penetration stability issues when combining one active material having a Ni concentration gradient and a cathode active material particle having a constant Ni concentration. However, this seems to suggest that the instant claims are not as effective as the prior art since the instant claims include one active material having a Ni concentration gradient and a cathode active material particle having a constant Ni concentration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721